     Case 19-13448-VFP       Doc 649   Filed 06/18/19 Entered 06/18/19 17:07:30            Desc Main
                                       Document Page 1 of 2




UNITED STATES BANKRUPTCY COURT
                                                                      Order Filed on June 18, 2019
DISTRICT OF NEW JERSEY                                                by Clerk
                                                                      U.S. Bankruptcy Court
                                                                      District of New Jersey
                                                        Case No.               __________________
                                                                                    19-13448
 In Re:
  Aceto Corporation, et al                              Hearing Date:          __________________
                                                                                   July 25, 2019

                                                        Judge:                 __________________
                                                                                 Vincent F. Papalia
                                   Debtor,




                       ORDER AND NOTICE ON DISCLOSURE STATEMENT


      The relief set forth on the following page is hereby ORDERED.




          DATED: June 18, 2019
Case 19-13448-VFP         Doc 649     Filed 06/18/19 Entered 06/18/19 17:07:30          Desc Main
                                      Document Page 2 of 2

         The Court having noted that a Plan and Disclosure Statement have been filed by
 _________________________________
          Lowenstein Sandler       as attorney(s) for the __________________________
                                                                    Debtor
 and for good cause shown, it is


         ORDERED that pursuant to the provisions of Bankruptcy Rule 3017 (a), hearing on the
 adequacy of the Disclosure Statement shall be held before the Honorable
 ____________________________
        Vincent F. Papalia    at the following time and place:


                 DATE AND TIME: _______________________________
                                July 25, 2019 at 11:00am
                 COURTROOM:              _______________________________
                                               3B
                 PLACE:                  _______________________________
                                         U.S. Bankruptcy Court
                                         _______________________________
                                          50 Walnut Street
                                         _______________________________
                                         Newark, NJ 07102


         ORDERED that notice of said hearing shall be sent by the Clerk of the Bankruptcy Court
 in accordance with the provisions of Bankruptcy Rule 3017 (a) at least 28 days prior to the
 hearing date. Written objections to the adequacy of the Disclosure Statement shall be filed with
 the Clerk of this Court and served upon counsel for the Debtor, Counsel for the Creditor’s
 Committee and upon the United States Trustee no later than 14 days prior to the hearing before
 this Court, unless otherwise directed by the court; and it is further


         ORDERED that copies of the Disclosure Statement and Plan, together with copies of this
 Notice and Order, shall be served by the proponent of the Disclosure Statement and Plan on the
 Debtor, United State Trustee, Counsel for the Creditor’s Committee, and the Securities and
 Exchange Commission. Such copies shall also be provided by the proponent to any party in
 interest, upon written request; and it is further


         ORDERED that no creditor or other party in interest shall be heard in opposition to the
 adequacy of the Disclosure Statement without good cause, unless such party shall have served
 and filed such objection within the aforementioned time and effected service upon the parties
 named above.

                                                                                          rev.12/1/09



                                                     2
